                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNUM INSURANCE COMPANY OF                             CIVIL ACTION
    AMERICA

    VERSUS                                                   NO. 18-6621

    TAMYRA BELMON-WILLIAMS,                             SECTION “R” (4)
    GWENDOLYN WILLIAMS,
    LINCOLN FACTORING, L.L.C., AND
    WESTLAWN CEMETERIES, L.L.C.



                                 ORDER


       Before the Court is a motion to determine attorney’s fees and costs

from interpleader-plaintiff, Unum Life Insurance Company of America

(“Unum”).1 When dismissing the interpleader-plaintiff from the action, the

Court ordered Unum to submit an accounting of its fees and costs.2 Unum’s

motion containing this accounting was not opposed,3 and the Court referred

it to the Magistrate Judge.4 The Magistrate Judge issued a Report and

Recommendation,5 which also is not opposed.




1      R. Doc. 30.
2      R. Doc. 24.
3      See R. Doc. 33 at 1.
4      R. Doc. 31.
5      R. Doc. 33.
      Having reviewed the interpleader-plaintiff’s motion, the applicable

law, and the Magistrate Judge’s Report and Recommendation, the Court

approves the Magistrate Judge’s Report and Recommendation and adopts it

as its opinion.




       New Orleans, Louisiana, this _____
                                     13th day of September, 2019.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    2
